Citation Nr: 1619892	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-41 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for narcolepsy.   

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 2006 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge (BDD) program, which allows service members to file pre-discharge claims for disability compensation with VA in an effort to help facilitate the transition from military to civilian status.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is of record.  

This case was previously before the Board in April 2013, at which time the increased rating claim (as styled above) was remanded for additional development, including for the provision of a new VA examination and to obtain additional VA treatment records.  The Board also noted that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record as part of the Veteran's increased rating claim; and thus, the Board remanded this matter as inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The claims have since returned to the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire appellate period, the Veteran's service-connected narcolepsy was productive of, on average, at least 10 narcoleptic attacks on a weekly basis.


CONCLUSION OF LAW

The criteria for an initial evaluation of 80 percent, but no higher, for narcolepsy have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Codes 8108 and 8911 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Because the appeal of entitlement to an increased initial rating for narcolepsy stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And the Veteran has not alleged any notice deficiency at any point during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Concerning the duty to assist, the Veteran's service treatment records, VA examination records, VA treatment records, private treatment records, and lay statements in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, VA examinations addressing his narcolepsy were performed in April 2009 and March 2015.  These examinations and opinions include consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  See also 38 C.F.R. § 4.1 (2015) (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  Accordingly, the Board finds that the examination reports of record are adequate, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted, the claim was remanded by the Board in April 2013 for further development.  In light of the foregoing, the Board finds that there was substantial compliance with the remand directives to obtain outstanding VA treatment records and to provide a contemporaneous examination of the Veteran's narcolepsy.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall). 

Additionally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has also been remanded in order to obtain all relevant evidence, thereby negating any potential prejudice.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of the claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

II.  Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 


In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See 38 U.S.C.A. § 5110  (West 2014); 38 U.S.C.A. § 3.400 (2015).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran claims entitlement to an initial rating greater than 10 percent for his service-connected narcolepsy.  See September 2009 Rating Decision (granting service connection for narcolepsy and assigning an evaluation of 10 percent effective June 27, 2009); September 2009 Notice of Disagreement. 

The Veteran's narcolepsy has been evaluated under Diagnostic Code (DC) 8108, which provides that narcolepsy is to be rated using the criteria for petit mal epilepsy.  See 38 C.F.R. § 4.124a (2015).  In turn, DC 8911, directs that petit mal epilepsy be evaluated under the general rating formula for minor seizures.  See id.  

The General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula) provides that both the frequency and type of seizures a Veteran experiences are considered in determining the appropriate rating.  See 38 C.F.R. § 4.124a, DCs 8910, 8911.  A major seizure is characterized by generalized tonic-clonic convulsion with unconsciousness.  See id. at Note 1.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See id. at Note 2.  


Initially, the Board notes that the Veteran does not contend, nor does the medical evidence of record reflect, that his narcolepsy is characterized by tonic-clonic convulsion.  See 38 C.F.R. § 4.124a, DC 8911, Note 1 (defining major seizures).  Accordingly, and pursuant to the regulatory criteria, the Board will evaluate the Veteran's narcoleptic episodes as analogous to "minor seizures."  See generally 38 C.F.R. § 4.124a.  

Under the General Rating Formula, a 10 percent rating is assigned for a confirmed diagnosis of epilepsy with a history of seizures.  See 38 C.F.R. § 4.124a, DC 8911.  A 20 percent rating is warranted for 1 major seizure during the preceding 2 years or 2 minor seizures during the preceding 6 months.  See id.  A 40 percent rating is assigned for 1 major seizure during the preceding 6 months or 2 major seizures, or 5 to 8 minor seizures weekly, during the preceding year.  See id.  A 60 percent rating is warranted for 3 major seizures, or 9 to 10 minor seizures weekly, during the preceding year.  See id.  An 80 percent rating is assigned for 4 major seizures, or more than 10 minor seizures weekly, during the preceding year.  See id.  A 100 percent rating is warranted for 12 major seizures during the preceding year.  

Furthermore, in order to warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  See 38 C.F.R. § 4.121 (2015).  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  Id.  Moreover, the frequency of seizures should be ascertained under the ordinary conditions of life while not hospitalized.  Id.  

Here, the Veteran's narcoleptic episodes have been repeatedly confirmed by both his VA and private treatment providers.  See, e.g., July 2009 Sleep Evaluation Worksheet from the Brown University Pulmonary, Critical Care, and Sleep Disorders Center (reflecting a diagnosis of narcolepsy with cataplexy); May 2012 VA Neurology Consultation Report (confirming the Veteran's diagnosis of narcolepsy with cataplexy); December 2014 VA Pulmonary Sleep Clinic Follow Up Note (diagnosing narcolepsy with cataplexy).  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 303 (32nd ed. 2012) (defining cataplexy as "a condition in which there are abrupt attacks of muscular weakness and hypotonia triggered by an emotional stimulus such as mirth, anger, fear, or surprise" that is "often associated with narcolepsy").  

In statements and testimony put forth throughout the pendency of the appeal, the Veteran maintained that he experienced as many as 3 cataplectic episodes per day.  See, e.g., May 2012 Board Hearing Testimony (stating that he "range[s] from 0 to 3 cataplectic attacks on an average day"); September 2010 Statement in Support of Substantive Appeal (submitted in conjunction with his VA Form 9) (asserting that he averages more than 10 narcoleptic episodes per week).  See also May 2012 Sleep Log (documenting more than 500 cataplectic attacks and nearly 200 "sleep attacks" during the period from June 2011 to May 2012).  

His medical treatment records additionally reflect his reports of frequent episodes of narcolepsy occurring as often as several times per day.  See, e.g., May 2012 VA Neurology Consultation Report (noting the presence of "spells of 'shock wave' feeling [that] last 1-2 seconds . . . [o]ccur[ring] a few times per week" in addition to "[c]ataplexy attacks" and "sleep attacks"); August 2015 VA Sleep Medicine Note (reflecting a history of "spells with diminished muscle tone usually in his head, neck and shoulders, precipitated by intense emotion that could be feeling of sadness or anxiety," which occur as frequently as several times per day).  Furthermore, the February 2015 VA examiner found that the Veteran averaged more than 10 narcoleptic episodes per week.  See February 2015 VA Narcolepsy Disability Benefits Questionnaire (DBQ) (noting that the Veteran experiences cataplectic episodes characterized by "sudden loss of muscle tone while awake, resulting in brief inability to move" occurring on average more than 10 times per week during the previous six months).  

Accordingly, although there are instances documented in the medical records in which the Veteran reported experiencing manifestations of his narcoleptic pathology less frequently, the Board will resolve doubt in his favor and find that his narcolepsy resulted in an average of more than 10 attacks per week throughout the appellate period.  See 38 C.F.R. § 4.124a, DC 8108, 8911.  See also September 2010 Statement in Support of Substantive Appeal (specifically asserting that his narcoleptic attacks occurred on average more than 10 times per week and therefore warranted the assignment of an 80 percent rating under the applicable criteria).  Thus, the evidence shows the Veteran's disability at least as likely as not meets the criteria for a higher 80 percent rating for narcolepsy for the entire appellate period.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).

A total disability evaluation cannot be assigned, however, because as discussed above, the Veteran does not experience major seizures.  See 38 C.F.R. § 4.124a, DC 8108, 8911 (indicating that narcolepsy is to be evaluated under the criteria for rating minor seizures and reflecting that an 80 percent rating is the highest schedular evaluation available for symptomatology analogous to minor seizures).  

III.  Extraschedular Consideration

The evaluation of the Veteran's narcolepsy does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's narcolepsy with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his narcolepsy has been productive of episodes of muscular weakness and hypotonia, as well as "sleep attacks" lasting from 15 minutes to 2 hours.  See, e.g., May 2012 VA Neurology Consultation Report; February 2015 VA Narcolepsy DBQ; May 2012 Board Hearing Testimony.  Additionally, the Veteran maintains that these narcoleptic manifestations interfere with his functional ability, resulting in excessive fatigue and making it difficult for him to "work irregular shifting schedules" required by his former career as a musician, engage in regular travel, participate in networking activities, and attend social functions.  See id.  These manifestations are contemplated by Diagnostic Codes 8108 and 8911, which contemplate narcoleptic episodes consisting of "brief interruptions in consciousness or conscious control."  Although not every diagnosis or specific finding may be mentioned, such as cataplectic attacks and fatigue, these DC's effectively contemplate all disabling effects from them as shown by the evidence of record discussed above, namely intermittent episodes of impaired consciousness.  In this regard, as noted in Thun, the ratings provided under the VA Schedule for Rating Disabilities are averages, and while they may not completely account for each individual veteran's circumstances, are nevertheless adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  In other words, the rating criteria need not specifically mention each and every symptom or manifestation in order to be adequate to compensate for a given disability.  Indeed, as discussed above, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10.  That is, the rating criteria are designed ultimately not to compensate for a given sign or symptom, but rather for its effects on one's ability to function under the ordinary conditions of daily life, including employment. In this regard, the rating criteria are generally considered adequate to compensate for such disabling effects, absent a specific showing to the contrary.  See 38 C.F.R. § 4.1.


Furthermore, as with symptoms and manifestations, the lack of specific examples or reference to how the narcolepsy may affect one's ability to function under the ordinary conditions of daily life and employment cannot in itself be a basis for extraschedular referral, when such functional impairment is already built into the schedular evaluations themselves.  See id.  The adequacy of the rating criteria in this larger respect is a policy determination inapposite to the role of the Board or adjudicator. 

To review, the fact that a particular symptom or manifestation may not be mentioned in the rating criteria does not in itself show an exceptional or unusual disability picture.  In this regard, all schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  Their basis is one's ability to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2015); see also § 4.21 (2015) ("[c]oordination of rating with impairment of function will . . . be expected in all instances").  Viewed in this light, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2015). 

By the same token, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for such impairment.  As stated in 38 C.F.R. § 4.10, the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment.  Thus, it must be assumed that even when the criteria are cast solely in terms of objective clinical data that form the basis of the disability evaluation, the actual impairment caused by the disability under ordinary conditions of life and work is already built into their design, in light of § 4.10.

It also bears re-emphasizing that the schedular ratings are averages and need not completely account for each individual veteran's circumstances in order to be adequate for evaluation purposes.  See Thun, 22 Vet. App. at 114; see also 38 C.F.R. § 4.21 (2015) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Thus, the fact that the disability may impose external challenges or circumstances unique to the claimant and not specifically mentioned in the criteria does not alone show that application of the regular schedular standards is impractical.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does in itself provide a basis for extraschedular referral). 

Accordingly, the fact that the Veteran has reported experiencing functional difficulties, resulting in excessive fatigue and affecting his ability to participate in certain social and occupational activities, among other situational difficulties, does not establish an exceptional or unusual disability picture even though these challenges or circumstances are not specifically mentioned in the schedular criteria.  Rather, the direct clinical manifestations of his narcolepsy, namely periods of altered consciousness, and the diagnosis or diagnoses rendered on the basis of such manifestations, determine the rating criteria to be applied, and it must be assumed that the applicable rating criteria adequately compensate for the functional impairment experienced in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10.

If the Veteran's narcolepsy manifestations were such that they caused additional disability not contemplated by Diagnostic Codes 8108 and 8911, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's narcolepsy has not caused disability beyond or distinct from what is contemplated by the rating criteria, and the Board has already explained both why the manifestations of the narcolepsy may already be specifically contemplated by the regulations even though not specifically mentioned therein, and why such manifestations do not render the application of the diagnostic code impractical, since the relevant DCs are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun, 22 Vet. App. at 114  . 
With respect to occupational impairment, the fact that a disability interferes with employment "cannot constitute an 'exceptional or unusual' circumstance rendering application of the rating schedule impractical."  VAOPGCPREC 6-96.  In this regard, the rating schedule itself is based upon the average impairment of earning capacity due to service connected disability, and thus "application of the rating schedule clearly recognizes that the rated disability interferes with employment."  Id.; see also 38 C.F.R. § 4.1; Thun, 22 Vet. App at 118-19 (holding, in pertinent part, that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Thus, a finding that interference with employment can satisfy the first Thun factor would essentially collapse the first two Thun factors into one, and be inconsistent with the fact that interference with employment is already contemplated by the rating schedule, and indeed forms its very basis.

With the above principles in mind, the functional effects reported by the Veteran show difficulties consistent with a narcoleptic pathology.  They do not show manifestations different from, or more severe than, the levels of disability compensated by the rating criteria such as to render their application impractical, especially in light of the Board's grant of the maximum available schedular rating, as discussed in the preceding section.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

In sum, for the reasons explained above, there are no disabling effects of the Veteran's narcolepsy not accounted for under the schedular criteria such as to render their application impractical, even if a given sign, symptom, or example of functional impairment or external challenge is not specifically mentioned in the rating criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b). 

Accordingly, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's narcolepsy for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b). 

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"); Yancy v. McDonald, __ Vet. App. __, __, 2016 WL 747304, at *9 (February 26, 2016).  

In this regard, consideration must be given to the "compounding negative effects that each individual disability may have on the veteran's other disabilities."  Johnson, 762 F.3d at 1366.  When considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy, __ Vet. App. __, __, 2016 WL 747304, at *9.  "If the schedular evaluations reasonably contemplate the veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.  The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id.  

Here, the Veteran has not argued, and the record does not otherwise show, that his other service-connected disabilities impact his narcolepsy so as to produce symptoms or severity not reasonably described or contemplated by the applicable schedular criteria.  Furthermore, the evidence does not show that the collective impact of these disabilities produces a disability picture not adequately compensated by the combined evaluation assigned under 38 C.F.R. § 4.25 (2015) based on their individual evaluations.  Accordingly, the first Thun element is not satisfied, and thus referral for extraschedular consideration is not warranted.  See Yancy, __ Vet. App. __, __, 2016 WL 747304, at *9. 

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his reported narcoleptic symptomatology is consistent with the degree of disability addressed by the evaluation herein assigned.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial disability evaluation of 80 percent, but no higher, for narcolepsy is granted, subject to the law governing payment of monetary benefits.



REMAND

Unfortunately, the Veteran's remaining claim of entitlement to a TDIU must be remanded yet again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d)  (2015).

In this regard, as noted in the introduction above, the Board found that the Veteran's testimony concerning the detrimental effects of his service-connected narcolepsy on his ability to secure and maintain employment raised the issue of entitlement to a TDIU.  See May 2012 Board Hearing Testimony; April 2013 Board Decision.  See also Rice, 22 Vet. App. 447.  Specifically, the Veteran testified that he was not currently employed and had been unable to secure employment since his discharge primarily as the result of his service-connected disabilities.  

Initially, the Board observes that a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In light of the Board's decision herein, the Veteran now meets the scheduler criteria for TDIU.  See 38 C.F.R. §§ 4.25 (2015) (Combined ratings table).


Pursuant to the Board's remand instructions, the RO provided the Veteran with notice concerning how to substantiate a TDIU claim.  See November 2014 Notification Letter.  That correspondence enclosed an Application for Increased Compensation Based on Unemployability (VA Form 21-8940), which, among other things, requested information concerning his employment history.  The Veteran did not return the completed application or submit any additional information.  

Nevertheless, the record contains general reports concerning the Veteran's employment status.  Specifically, as noted, he testified in May 2012 that he had been "unemployed since [he] left the Army" in June 2009.  Despite this, medical records indicate that he became employed on a full time basis at some point prior to February 2015.  See, e.g., February 2015 VA Narcolepsy DBQ (reporting that the Veteran is "currently employed full time for the Department of Education on a contract basis" and that he "works 50-60 hours/week plus"); July 2015 VA Social Work Assessment (noting that the "Veteran just started working for the school department 2 weeks ago" and that "[h]e previously worked for 2 years in Mississippi for the State Dep[artment] of Education").  

Importantly, where the evidence establishes that a veteran is gainfully employed on a full-time basis, a TDIU cannot be granted during this period as a matter of law. See Sabonis v. Brown, 6 Vet App 426 (1994); see also Faust v. West, 13 Vet. App. 342, 356 (2000); 38 C.F.R. § 4.16(b) (reflecting that, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled).  Nevertheless, the Veteran may be entitled to a TDIU during the periods in which he was not gainfully employed on a full time basis.  Accordingly, the record as it stands is not sufficient to determine the Veteran's entitlement to a TDIU.  Remand is thus required for clarification of the Veteran's employment status throughout the appellate period.  


Moreover, the Board notes that the evidence of record indicates that the Veteran participated in VA's vocational rehabilitation program.  As the case is being remanded, the RO/AMC should ensure that the Veteran's complete VA vocational rehabilitation records have been obtained and associated with the claims.  Also, any outstanding records of VA medical treatment should be obtained.

Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any employment records, scholastic records, or records of private medical treatment claim that he would like to submit or have VA obtain.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Implement the Board's decision awarding an increased rating for the Veteran's service-connected narcolepsy.

2.  Send the Veteran another copy of the VCAA notice letter advising him of the information and evidence needed to substantiate a claim for a TDIU.  

The Veteran should also be asked to fill out an application for TDIU (VA Form 21-8940), including his work history and educational background.  In this regard, the RO/AMC should emphasize that information concerning his educational and occupational history is of paramount importance in the adjudication of his claim.  However, readjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.


3.  Request that the Veteran identify any relevant outstanding private treatment records or other relevant evidence pertaining to his claim of entitlement to a TDIU. Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file. At least two such efforts should be made unless it is clear that a second effort would be futile. 

4.  Obtain all outstanding VA treatment records and associate them with the claims file.

5.  Obtain and associate with the file all outstanding VA vocational rehabilitation records, to include the Veteran's complete VA Vocational Rehabilitation folder, if available. 

6.  Then, after completing the above and any other development that may be indicated, readjudicate the claim of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


